DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recited the limitation “all the N- pole permanent magnets are replaced with the material of the rotor core, so that the S poles and the rotor core form a consequent-pole structure, or all the S-pole permanent magnets are replaced with the material of the rotor core, so that the N poles and the rotor core form a consequent-pole .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 7 recited “a stator, wherein the rotor core of claim 1 is replaced with a stator core”. Thus, such limitation does not further limit claim 1 in the same manner as claim 3.
Claim 8 is rejected for its dependency on claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiruma et al. (US 2005/0264120 A1).
RE claim 1, Hazeyama teaches a rotor 3 (Fig.3), comprising: a rotor core (no number, see ¶ 32 for a core is fixed to shaft), a plurality of N poles and a plurality of S poles (Fig.1), wherein the N poles and the S poles are alternately distributed in a 

RE claim 2/1, Hazeyama teaches at least one N pole and one S pole (4, 5) are symmetrical about the axis of the rotor core, and have the same width (Fig.1 and ¶ 34).

RE claim 4/1, Hazeyama teaches multi-working-harmonic permanent magnet motor, comprising the rotor of claim 1.
With regard to the limitation “multi-working-harmonic”, such limitation appeared in the preamble of the claim. When reading the preamble in the context of the entire claim, the recitation “multi-working-harmonic” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hiruma in view of Atallah et al. (US 2010/0283345 A1).
RE claim 5/4, Hiruma has been discussed above. Hiruma further teaches the motor further comprises a stator (¶ 32).
Hiruma does not teach a plurality of modulation blocks, in which the plurality of modulation blocks are uniformly distributed between the stator and the rotor and are rotatable about the axis of the rotor, and the modulation blocks and the rotor jointly form a double mechanical output port.
Atallah teaches a stator 512 and a plurality of modulation blocks 508, in which the plurality of modulation blocks 508 are uniformly distributed between the stator 512 and the rotor 502 and are rotatable about the axis of the rotor 502, and the modulation blocks 508 and the rotor 502 jointly form a double mechanical output port (via shaft 606, see Fig.6). The pole piece (modulation block) improve harmonic associated with the rotor such that torque efficiency of the electrical machine are vastly improved (¶ 27).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hiruma in view of Atallah as applied to claim 5 above, and further in view of Lim et al. (US 2014/0300217 A1) and Powell et al. (US 2016/0087517 A1).
RE claim 6/5, Hiruma in view of Atallah has been discussed above. Hiruma does not teach materials of the modulation blocks, the rotor core and the stator core are all silicon steel.
Lim evidenced that stator and rotor are well-known to be made of silicon steel because such material has good permeability (¶ 4).
Powell also teaches silicon steel can be utilized in modulation blocks in order to prevent eddy current (loss and heat) (¶ 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiruma in view of Atallah by having materials of the modulation blocks, the rotor core and the stator core are all silicon steel, as suggested by Lim and Powell, for the same reasons as discussed above. Furthermore, one ordinary skill would have found it obvious to select a known 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834